SECURITIES AND EXCHANGE COMMISSION AMENDMENT NO. 1 TO FORM SB-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 GREEN ENERGY LIVE, INC. (Exact Name of Small Business Issuer in its Charter) Nevada SIC Code 3523-0302 Fertilizing Machinery, Farm 33-1155965 (State of Incorporation) (Primary Standard Classification Code) (IRS Employer ID No.) 1740 44th Street, Suite 5-230 Wyoming, MI 49519-6443 Phone: (866) 460-7336 Fax: 582-5943 Karen Clark 1740 44th Street, Suite 5-230 Wyoming, MI 49519 (Name, Address and Telephone Number of Agent for Service) Copies of communications to: GREGG E. JACLIN, ESQ. ANSLOW
